MEMORANDUM OPINION

PER CURIAM.
This is an appeal from the decision of the City Council of the City of Kirkwood (Council) denying the Kirkwood Baptist Church’s (Church) request for a special use permit to construct a parking lot on its vacant lot located on the northeast corner of a block directly across the street from the Church. The vacant lot is adjacent to and nearby single family residences located on the same and nearby blocks. The vacant lot is zoned residential.
After conducting a public hearing, the Council voted three in favor of and three opposed to the special use permit, resulting in its denial. The findings of fact and conclusions of law which the three Council members opposed to the permit voted to adopt found that the proposed parking lot would have an adverse affect on the character of the neighborhood and the community’s general welfare. After reviewing the Planning and Zoning Commission’s report, the testimony, and the exhibits, we find that the Council’s decision is supported by competent and substantial evidence on the whole record and no error of law appears. See Davco Food Inc. v. City of Bridgeton, 725 S.W.2d 32, 33 — 4[1—3] (MoApp.1986); Erigan Co., Inc. v. Town of Grantwood Village, 682 S.W.2d 495, 496-97[l-3] (Mo.App.1982). An extended opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).